Citation Nr: 1702830	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-32 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondarily due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster. Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1975 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for a lumbar spine disability.  This appeal has been transferred to the RO in Wichita, Kansas.

In August 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

In a March 2014 decision, the Board determined that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a lumbar spine disability had been received.  The Board reopened the Veteran's claim and remanded the issue for additional development.  More recently, in March 2016, the Board once again remanded this claim for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for a lumbar spine disability is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision and will help ensure that the claim is afforded every consideration.

In a September 2009 statement, the Veteran asserted that his lumbar spine disability may also be a result of his service-connected right knee disability.  While the record is replete with VA examinations addressing the direct relationship between the Veteran's current lumbar spine disability and his active military duty, a March 2010 VA examination report finding considers, in particular, the Veteran's contention that it is a result of his service-connected right knee disability.  The examiner, however, opined that it was less likely than not that the Veteran's lumbar degenerative disease was caused by or the result of the right knee condition especially since the Veteran did not have an abnormal gait of any significant development of degenerative disease in his right knee.  This examiner, nor any other VA examiner, who have provided commentary on the etiology of the Veteran's lumbar spine disability, have addressed whether it is aggravated by the service-connected right knee disability.  Therefore, another VA examination is necessary before a final decision may be made on this claim.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for the appropriate VA examination to determine the etiology of his lumbar spine disability.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  All indicated tests and studies are to be performed.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lumbar spine disability was incurred in service, or are otherwise related to service, specifically considering his service treatment records demonstrating a right knee injury following a jumping accident, as well as his lay statements regarding his claimed in-service and post-service lumbar spine symptoms.

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's lumbar spine disability, diagnosed to include degenerative joint disease, was manifest to a compensable degree within one year of separation from service in August 1980, thus, by August 1981.

(c) The examiner should opine as to whether it is at least as likely as not that the Veteran's lumbar spine disability, diagnosed to include degenerative joint disease, was caused by or aggravated by the Veteran's service-connected right knee disability.

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.

2. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




